Name: Commission Regulation (EEC) No 146/85 of 18 January 1985 amending Regulation (EEC) No 24/85 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/24 Official Journal of the European Communities 19 . 1 . 85 COMMISSION REGULATION (EEC) No 146/85 of 18 January 1985 amending Regulation (EEC) No 24/85 on the supply of various lots of skimmed-milk powder as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 24/85 (3) opened an invitation to tender for the supply of various lots of skimmed-milk powder as food aid ; Whereas the recipient of lot BH has requested the cancellation of the delivery of the 470 tonnes of skimmed-milk powder ; Article 1 In Annex I to Regulation (EEC) No 24/85, lot BH is deleted. Article 2 This Regulation shall enter into force on 19 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 150, 6 . 6 . 1984, p . 6 . (3 ) OJ No L 6, 8 . 1 . 1985, p . 20 .